                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 JAMIE S. MCPHERSON,

               Plaintiff,                                CIVIL ACTION NO.: 4:19-cv-87

        v.

 NURSE JACKIE HORNETT; CORRECT
 HEALTH MEDICAL; CHATHAM COUNTY
 SHERIFF DEPARTMENT; and SHERIFF
 JOHN T. WILCHER;

               Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's May 23, 2019 Report and Recommendation, (doc. 5), to which the parties have not filed

any objections. Accordingly, Court ADOPTS the Report and Recommendation that Plaintiff has

failed to comply with a Court order. The case is accordingly DISMISSED without prejudice.

The Court further DIRECTS the Clerk of Court to CLOSE this case.

       SO ORDERED, this 2nd day of July, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
